Beceworth, Judge:
The merchandise involved in this case consists of bags of rattan, vinyl, and leather, imported from Hong Kong on various dates in 1962 and 1963. The duty was assessed and a claim made by protest as stated in the stipulation.
Counsel for the respective parties have submitted this case on a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, attorney for the United States, that the merchandise, ladies bags manufactured of rattan, vinyl and leather, covered by this Protest, and represented by the items *454marked “A” on the invoices accompanying the entries herein, and checked JEM (Commodity Specialist’s Initials) consist of bags manufactured of rattan, vinyl and leather, of which leather is the component material of chief value, assessed with duty at 25% ad valorem under the provisions of paragraph 409, Tariff Act of 1930, as modified by TJD. 53865.
That it is claimed said merchandise is dutiable at 20% ad valorem under the provisions of Paragraph 1531 of said Act, as modified by TJD. 51802, as bags, wholly or in chief value of leather ... or of which leather is the component material of chief value.
That this protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items, marked with the letter “A”, and with the initials of the commodity specialist on the invoices accompanying the entries, covered by the protest herein, is properly dutiable at 20 per centum ad valorem under paragraph 1531 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as bags wholly or in chief value of leather or of which leather is a component material of chief value.
To that extent the protest is sustained. As to all other merchandise and in all other respects, it is overruled.
Judgment will be entered accordingly.